Citation Nr: 0631475	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
February 1982.  He also had a period of service in the Army 
National Guard which ended in May 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a request to reopen a claim 
of service connection for an acquired psychiatric disorder.  
This case was remanded for further development in a June 2004 
Board decision.


FINDINGS OF FACT

1.  The RO denied service connection for an acquired 
psychiatric disorder in an October 1995 rating decision; the 
veteran did not appeal. 

2.  Evidence received since the October 1995 rating decision 
is cumulative and redundant of information previously 
considered; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1995 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 
(2006).

2.  Evidence received since the October 1995 rating decision 
is not new and material; and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  

In the case of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that, in the context of a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and notify the claimant with a letter that 
describes what evidence would be necessary to substantiate an 
element(s) required to establish his entitlement to service 
connection, that was found insufficient in the previous 
denial.  

In this case, the veteran's motion to reopen his claim for 
service connection was received August 20, 2001.  In 
correspondence dated in October 2001 and October 2004, he was 
notified of the provisions of the VCAA as they pertain to the 
issues of reopening a claim for service connection, including 
the submission of new and material evidence.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.
The veteran's original service connection claim for an 
acquired psychiatric disorder was denied by an October 1995 
rating decision because there was no evidence that an 
acquired psychiatric disorder manifested in service; or 
within one year of separation from service; or was causally 
related to service.  The veteran failed to appeal the 
decision.  As such, the October 1995 decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1100 (2005).  


Laws & Analysis

In August 2001 the veteran submitted a request to reopen his 
claim for an acquired psychiatric disorder.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim. Id.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established 
under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during the applicable 
presumptive period.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

The evidence of record at the time of the time of April 1995 
decision included service medical records and private 
treatment records from Northeast Counseling Services (NCS).  
The service medical records showed no treatment for, or 
diagnosis of, a psychiatric disorder, and the NCS treatment 
records reflected treatment and evaluation from August 1986 
to July 1995, for schizophrenia, chronic, undifferentiated 
type.  These records did not indicate any psychiatric 
disorder was caused by, or aggravated during service; or that 
a current psychiatric disorder had an etiological 
relationship to the veteran's period of military service.

In connection with the request to reopen his claim the 
veteran submitted numerous private treatment records from 
medical facilities.  These treatment records were from NCS, 
dated between August 1986 and April 2005; Hazleton-Nanticoke 
MH/MR Center, dated in December 1986; and the Pennsylvania 
Bureau of Disability Determination, dated in December 1997.  
These medical records showed continued treatment for the 
veteran's psychiatric disorder, diagnosed as schizophrenia, 
chronic, paranoid type; and panic attack with agoraphobia.  
Social Security Administration (SSA) records were also 
submitted, indicating that the veteran was awarded disability 
benefits for schizophrenia, chronic, undifferentiated type.  
These SSA records indicate that the veteran's disability 
began in September 1988.

While the Board observes that the majority of this evidence 
was new, in that it had not been previously reviewed by the 
RO; it merely reflected diagnoses of and treatment for the 
veteran's current psychiatric condition.  There was no 
indication that acquired psychiatric disorder was either 
caused by, or aggravated during, military service.  Such 
evidence was not so significant that it should have been 
considered in order to fairly decide the merits of the claim.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (holding that 
medical records describing the veteran's current condition 
are not material to the issue of service connection and are 
not sufficient to reopen a claim for service connection based 
on new and material evidence).

The veteran also submitted a March 2006 lay statement from a 
neighbor, which described his recollection of the veteran's 
behavior during the summer of 1985.  The neighbor alleged 
that during such time, the veteran displayed paranoid, 
violent, and abusive behavior towards his family, and had 
even threatened the neighbor.  He further stated that the 
veteran's parents eventually contacted a Mental Health 
facility, which in turn contacted the State Police to pick up 
the veteran.  The Board finds that this statement, while not 
previously been considered by the RO, is not necessarily new 
evidence.  The statement was proffered to establish that the 
veteran's psychiatric disorder began prior to August 1986, a 
contention that was already raised by the veteran and 
considered by the RO in April 1995.  Also, these events are 
described in the medical treatment and evaluation reports 
which were already reviewed by the RO.  Therefore, it is 
redundant.  

In addition, the lay statement is not considered to be 
material evidence, because it still does not show that the 
veteran had a diagnosed psychiatric disorder either during 
service or which has been linked to service.  It also does 
not suggest a relationship between the veteran's current 
psychiatric disorder and military service; and does not tend 
to contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's alleged psychosis.  
The Board notes that where a determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

While the neighbor is competent to attest to his observation 
of the veteran's overt behavior, with respect to the 
contention that the current psychiatric disorder is a result 
of military service, he is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence cannot serve as the predicate 
upon which to reopen a claim for service connection.  See 
also Hickson v. West, 11 Vet. App. 374 (1998).  Therefore, 
the Board finds that the veteran has not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder; and thus the 
claim is not reopened.


ORDER

New and material evidence has not been submitted, and the 
claim for entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


